DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garret Balich on 12/16/21.
The application has been amended as follows: 
Please amend claim 1 to read: “ An assembly for an aircraft propulsion system, comprising:
a first acoustic panel including a first perforated skin, a first non-perforated skin and a first cellular core with a first cavity dimension arranged between and connected to the first perforated skin and the first non-perforated skin, the first perforated skin configured with a plurality of first perforations and having a first percentage of open area, and a first of the first perforations having a first width; and
a second acoustic panel including a second perforated skin, a second non-perforated skin and a second cellular core with a second cavity dimension arranged between and connected to the second perforated skin and the second non-perforated skin, the second perforated skin configured with a plurality of second perforations and having a second percentage of open area that is less than the first percentage of open area, a first of the second perforations having a second width that is smaller than the first width, and the second cavity dimension equal to the first cavity dimension.”
Please amend claim 14 to read : “An assembly for an aircraft propulsion system, comprising: an acoustic panel including a perforated skin, a non-perforated skin and a cellular core arranged between and connected to the perforated skin and the non-perforated skin; the cellular core configured with a plurality of cavities; and the perforated skin configured with a plurality of perforations fluidly coupled with each of the cavities; wherein each of the perforations has a width that is at least substantially equal to or less than 0.03 inches.”
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or to fairly suggest the invention in the combination as newly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837